Exhibit 10.2 EXECUTION VERSION CONSULTING AGREEMENT This Agreement is made and entered into as of October 9, 2015 (“Execution Date”) by and between Jagged Peak, Inc. (“Company”), having a principal place of business at Jagged Peak, Inc., 3000 Bayport Drive, Suite 250, Tampa, Florida 33607 and Vincent J. Fabrizzi (“Consultant”) located at 14453 Eagle Pointe Drive, Clearwater, Florida 33762. This Agreement shall become effective simultaneously with the Effective Time, as contemplated and defined in the Agreement and Plan of Merger by and between the Company and SP Jagged Peak LLC, a Delaware limited liability company (the “Merger Agreement”). For purposes of this Agreement, the date on which the Effective Time occurs is the “Effective Date.” In accordance with Section 10.1 below, this Agreement will automatically terminate in the event of the termination of the Merger Agreement without consummation of the merger transaction contemplated therein. 1. Engagement of Services . Consultant shall perform the services and deliver the materials and deliverables (the “Services”) set out in Exhibit A (Project Assignment) attached to this Agreement. Consultant represents, warrants and covenants that (a) Consultant will perform the services under this Agreement in a timely, professional and workmanlike manner and that all materials and deliverables provided to Company will comply with (i) the requirements set forth in Exhibit A, (ii) the documentation and specifications for those materials and deliverables, and (iii) any samples or documents provided by Consultant to Company; and (b) Consultant shall assume sole responsibility for compliance with all applicable statutes, laws, rules, and regulations in relation to the performance of the Services and/or any personnel performing the Services, including but not limited to environmental, operational, safety measures and/or labor issues, whether or not they are imposed by governmental or regulatory authorities. 2.
